The opinion of the court was delivered by
Fort, J.
The plea in this case was prepared and verified and duly mailed to- the clerk of the Supreme Court, in time for filing within the time limited by law. It was undoubtedly lost in the mails. The plaintiff entered judgment by default. Ender this rule much testimony has been taken, and we are satisfied that the defendant has a defence which he should be permitted to interpose and have passed upon by a jury.
The judgment will be opened for the purpose of letting the defendant in to plead, but the lien of the judgment shall remain as security for the satisfaction of any judgment the plaintiff may recover in the action. Mott’s Prac., p. 69, § 135. And upon the further condition that the defendants cause this rule to be entered in the minutes of this court within five days, and file their plea, and pay to the attorney of -the plaintiff the costs of the plaintiff on this rule and the court and clerk’s costs in the judgment by default within fifteen *186days after said rule shall be so entered; in default of compliance with these conditions by the. defendants the judgment by default shall stand as entered.